UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant£ Filed by a Party other than the RegistrantS Check appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement S Definitive Additional Materials £ Soliciting Material under Rule 14a-12 Verigy Ltd. (Name of Registrant as Specified in Its Charter) Advantest Corporation (Name of Persons Filing Proxy Statement, if Other than Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 10, 2011 ADVANTEST CORPORATION Haruo Matsuno, Representative Director, President & CEO Stock Code Number: 6857, TSE first section Ticker Symbol: ATE, NYSE CONTACT: Hiroshi Nakamura Managing Executive Officer & Senior Vice President, Corporate Administration Group Phone: +81-(0)3-3214-7500 Antitrust Authorities Complete their Reviews on the Proposed Acquisition We refer to the press release “Acquisition of Shares of Verigy Ltd. (Whereby Verigy Ltd. is to Become a Wholly Owned Subsidiary of Advantest Corporation)” issued on March 28, 2011. The United States Department of Justice (the “DOJ”)has beeninvestigating the proposed acquisition of Verigy Ltd. (“Verigy”) by Advantest Corporation pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.On June 9, 2011 (U.S. time), the DOJ informed the parties that it closed its investigation.Given that the Korean and Taiwanese authorities have already unconditionally cleared the transaction, the antitrust reviews in respect of the proposed acquisition by Korean, Taiwanese and the U.S. authorities have all been completed. The scheme of arrangement will be effective upon the fulfillment of certain conditions, such as the approval of Verigy shareholders and theSingapore High Court as well as the registration of the court order with the Accounting and Corporate Regulatory Authority of Singapore.
